DETAILED ACTION
This Office Action is in response to the application 17/458,969 filed on August 27th, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 1 is pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/28/2022, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent Number 11,108,751 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C 103(a) as being unpatentable over Tewari et al. (Tewari), U.S. Pub. Number 2016/0127520, in view of Swander et al. (Swander), U.S. Pub. Number 2003/0142823.
Regarding claim 1; Tewari discloses a method comprising:
receiving, at a first host, a first packet from a first compute node that is being sent to a second compute node of a second host (par. 0029; receives a transmission control protocol (TCP) data packet.), the first packet including a first header and a payload (par. 0031; Fig. 2; an IP header 240, a GRE header 250, and a payload 260.), wherein the payload is larger than a maximum transmission unit size (par. 0048; the total size of the transmission.) for sending packets to the second compute node (par. 0034; a large-size packet with a first type of header.);
encapsulating the first packet with an outer header (par. 0029; encapsulate the TCP data packet with an outer header.);
analyzing a length of at least a portion of the outer header in determining a size of an encrypted segment of the payload to include in a plurality of packets (par. 0037; a maximum packet size number is subtracted from the packet length, and packets that exceed that number are held back until the next visit of the scheduler; DRR serves packets at the head of every non-empty queue whose deficit counter is greater than the packet’s size at the head of the queue.);
forming the plurality of packets, wherein each packet in the plurality of packets includes an encrypted segment of the payload, a respective encryption header for the respective encrypted segment, and a respective authentication value for the respective encrypted segment, wherein the payload of the first packet is segmented to form a plurality of encrypted segments based on the size of the encrypted segment (pars. 0045-0047; Figs. 4A-4B; partitioning of data packets/data sets for transmission on multiple physical links.);
sending the plurality of packets to the second host using the outer header (par. 0046; packet type2 includes at least an IP header with IP2, a GRE header and a payload; a first XOR operation on IP1  and the destination IP address results in packets with packet type1 being transmitted on a first link in LAD; a second XOR operation on IP2 and the destination IP address results in packets with packet type2 being transmitted on a second link in LAG.);
Tewari fails to explicitly disclose receiving an indication that one of the plurality of packets was not received by the second compute node; and sending a second packet including the encrypted segment that was not received in the one of the plurality of the packets to the second compute node.
However, in the same field of endeavor, Swander discloses method and apparatus for fragmenting and reassembling internet key exchange data packets comprising receiving an indication that one of the plurality of packets was not received by the second compute node (Swander: par. 0053; if a suitable response is not received, the fragmenter will retransmit the appropriate IKE payload; indicate that the transmitter module attempts to retransmit the IKE payload three or four times.); and sending a second packet including the encrypted segment that was not received in the one of the plurality of the packets to the second compute node (Swander: pars. 0053 & 0061; if a suitable response is received after retransmission, the fragmenter permits the IKE protocol stack to again continue without further fragmentation; all fragments are transmitted over the network, each of which does not exceed the determined Maximum Transmission Unit (MTU) value.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Swander into the method and the network device of Tewari comprising receiving an indication that one of the plurality of packets was not received by the second compute node; and sending a second packet including the encrypted segment that was not received in the one of the plurality of the packets to the second compute node to fragment IKE payloads that exceed a given MTU into smaller packets that do not exceed the MTU (Swander: par. 0013).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOI V LE/
Primary Examiner, Art Unit 2436